Title: From George Washington to Henry Laurens, 12 May 1778
From: Washington, George
To: Laurens, Henry


                    
                        Sir
                        Valley Forge May 12th 1778
                    
                    I had the Honor to receive in due time, your several favors of the 3d 6th & 9th Inst., with the Papers to which they respectively alluded.
                    After much consideration upon the subject, I have appointed General McIntosh to command at Fort Pit & in the Western Country for which he will set out, as soon as he can accommodate his affairs. I part with this Gentleman with much reluctance, as I esteem him an officer of great worth and merit, & as I know his services here are & will be materially wanted. His firm disposition & equal justice—His assiduity and good understanding, added to his being a stranger to all parties in that Quarter, pointed him out as a proper Person, and I trust extensive advantages will be derived from his command, which I could wish was more agreable. He will wait on Congress for their instructions.
                    As Lieut. Colo. Sutherland, Major Agnew & Lieut. Poe, have only requested to go to Europe on Parole, It does not appear to me, that I can with propriety apply to Genl Howe for their exchange. This would imply that they were Prisoners of War. Though their exchange is certainly the most desirable mode of release, as it would relieve an equal number of our Officers from Captivity, yet I should be happy if a negociation for the purpose should commence on their part. Knowing that it would be our Interest to exchange all the Officers of General Burgoyne’s Army if it could be done, I wrote Genl Heath not long since, to take occasion to mention to them, that we should always be willing to accede to any equal propositions for that purpose, and would carefully convey their applications to Sr Wm Howe or the Genl who might command  the British Army. I take the liberty to return their Letters, presuming that Congress may incline to give them some answer either directly, or thro’ Genl Heath.
                    In respect to Lieut. Colo. Dirk, I do not find that there is any necessity for granting the prayer of his Petition. We have already too many Officers, and I do not apprehend the interest of the States would be much promoted in his appointment. If he could make up two or three companies, they would be of Prisoners & Deserters, who would most assuredly embrace an early opportunity to go off with their Arms and cloathing. I am disposed to consider him as a man of some address & Policy, as he is aiming at a confirmation in the line of the Army, by obtaining an appointment to a new Corps, of the rank which he had as a Division Qr Master. Besides the impolicy of augmenting the number of our Officers, where it is not really essential, such a promotion would give dissatisfaction and I suppose there are few Officers if any, who formerly commanded Mr Dirk in the line of the Army, that would submit to his orders.
                    The inclosed Copy of a Letter from Genl Dickinson to me, will inform Congress of the Fate of the Continental Frigates in Delaware—a fate in the situation they were left, I had long predicted; & which I had taken much pains to avert by using every argument in my power to have them sunk. In that case their destruction would have been, at least, a work of time, difficulty & expence; & might have been perhaps prevented. About One OClock on Thursday I got notice of an intended move of the Enemy by water, & conjecturing the destination of it, had a Detachment under Genl Maxwell (whose tour of duty it was) ready to march towards the Delaware by 4 OClock, but a heavy rain prevented their moving till next morning.
                    I have been happy in the exchange, and a visit from Lt Colo. Allen. His fortitude & firmness seem to have placed him out of the reach of misfortune. There is an original something in him that commands admiration, and his long captivity and sufferings have only served to increase, if possible, his enthusiastic Zeal. He appears very desirous of rendering his services to the States and of being employed, and at the same time does not discover any ambition for high rank. Congress will herewith receive a Letter from him, and I doubt not they will make such provision for him, as they may think proper and suitable.
                    I take pleasure in transmitting a Philadelphia Paper of the 9th which came to hand yesterday evening, containing a message from his most Christian Majesty to the Court of London, in consequence of the Treaty between him and these States, & his Britannic Majesty’s address to the Lords & Commons &c. The Message is conceived in terms of irony & derision, more degrading to the pride & dignity of Britain, than any  thing she has ever experienced since she has been a Nation. It is not an actual declaration of War, but it certainly must produce one. I have the Honor to be With great respect Sir Your Mo. Obet Servt
                    
                        Go: Washington
                    
                    
                        P.S. A great number of blank Oaths will be wanted. You will be pleased to order some by every opportunity.
                    
                